Case 0:21-cv-60338-JIC Document 1 Entered on FLSD Docket 02/11/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA



 MATTHEW A. SNARSKI,
 individually and on behalf of all
 others similarly situated,

        Plaintiff,
 v.                                                CASE NO:

 CORAL SPRINGS KGB, INC.,
 d/b/a CORAL SPRINGS HONDA,
 a Florida corporation.

        Defendant.


                     DEFENDANT’S NOTICE OF REMOVAL OF
              CIVIL ACTION FROM STATE COURT TO FEDERAL COURT

        CORAL SPRINGS KGB, INC. d/b/a CORAL SPRINGS HONDA (“Defendant”) hereby

 removes this matter from the Circuit Court of the Seventeenth Judicial Circuit in and for

 Broward County, Florida, to this the United States District Court for the Southern District of

 Florida, pursuant to 28 U.S.C. § 1441 and § 1446. The grounds for removal are as follows:

        1.      Pursuant to 28 U.S.C. § 1331, this Court has original jurisdiction over the only

 claims asserted by Plaintiff. Specifically, Plaintiff has filed a two-count Complaint against

 Defendant, both for alleged violations of the Telephone Consumer Protection Act, 47 U.S.C. §

 227 et seq. and its federal regulations.

        2.      Removal to this District is appropriate pursuant to 28 U.S.C. § 1441(a) because

 the state court action was filed in Broward County, Florida.

        3.      This Notice of Removal is timely under 28 U.S.C. § 1446(b) because it is filed

 within thirty (30) days of Defendant’s receipt of service of the state court Summons and



                                            Page 1 of 3
Case 0:21-cv-60338-JIC Document 1 Entered on FLSD Docket 02/11/2021 Page 2 of 3




 Complaint. The Complaint was filed on January 11, 2021, and served on the Defendant on

 January 12, 2021.

        4.      In accordance with 28 U.S.C. § 1446(a), Defendant attaches and files with the

 Clerk of this Court true and legible copies of all process, pleadings, orders and other papers on

 file with the Circuit Court for Broward County, Florida. The Complaint and Summons, are the

 only documents on file with the state court.

        5.      Pursuant to 28 U.S.C. § 1446(d), Defendant has provided written notice to

 Plaintiff and have filed a copy of this Notice of Removal with the Clerk of the Circuit Court for

 Broward County, Florida.

        WHEREFORE, Defendant respectfully notices the removal of the action now pending

 against it in the Circuit Court of the Seventeenth Judicial Circuit in and for Broward County,

 Florida, Case No. CACE-XX-XXXXXXX, Div. 4, to the United States District Court for the

 Southern District of Florida.



                                                /s/ Jeffrey J. Wilcox
                                                Jeffrey J. Wilcox, Esq.
                                                Florida Bar No. 71163
                                                HILL, WARD & HENDERSON, P.A.
                                                101 E. Kennedy Blvd., Suite 3700
                                                Tampa, Florida 33602
                                                (813) 221-3900; (813) 221-2900 FAX
                                                jeff.wilcox@hwhlaw.com
                                                Attorneys for Defendant




                                            Page 2 of 3
Case 0:21-cv-60338-JIC Document 1 Entered on FLSD Docket 02/11/2021 Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the foregoing has been furnished by electronic
 mail this 11th day of February, 2021 to:

         Manuel S. Hiraldo, Esq.
         Hiraldo P.A.
         mhiraldo@hiraldolaw.com

         Jibrael S. Hindi, Esq.
         The Law Offices of Jibrael S. Hindi
         jibrael@jibraellaw.com

                                               /s/ Jeffrey J. Wilcox
                                               Attorney




 14999151v1                                Page 3 of 3
